Citation Nr: 0114976	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which continued the noncompensable 
evaluation for bilateral hearing loss.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
appeal.

2.  The veteran currently manifests puretone threshold 
averages of 49 decibels and 59 decibels in the right and left 
ears, respectively, with speech recognition scores of 88 
percent on the right and 82 percent on the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A) (VCAA).  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

With regard to the development that has been undertaken in 
this case, the record includes an April 2000 audiogram which 
is adequate for rating purposes. The record also includes VA 
treatment reports dated June 1999 to June 2000.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to an increased rating 
for the disability at issue.  The discussions in the 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Thus, although this claim was developed 
before the effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2000).

In a rating decision dated June 1979, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective February 20, 1979.

A September 1999 VA audiogram showed right ear stable high 
frequency emphasis sensorineural hearing loss (SNHL), normal 
250 through 1000 with precipitous severe sensori-neural drop 
3k through 8 k.  Speech reception threshold was within normal 
limits and word recognition was within normal limits.  Left 
ear showed moderate decline hearing at 1500 and 2000 Hz, 
(SNHL) while other frequencies remained unchanged (normal 
250-1500 Hz).  Speech reception remained within normal limits 
and word recognition was fair at 80 percent.

VA outpatient treatment reports dated June 1999 to June 2000 
show that the veteran was seen for his hearing.  In March 
2000, hearing aids were ordered for the veteran.  In June 
2000, improvement was noted in the veteran's hearing with 
amplification. 

The veteran was afforded a VA examination in April 2000, at 
which time the audiological examination showed puretone 
thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
75
90
LEFT
5
10
65
75
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 82 percent in the left ear.  
The examination revealed a high-frequency sensorineural 
hearing loss bilaterally, with the veteran reporting 
continued ongoing tinnitus bilaterally.  The examiner noted 
that the hearing tests were similar to the results obtained 
on previous evaluations.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
the veteran's recent examination results yields a numerical 
designation of II for the right ear (between 42 and 49 
percent puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination).  The left ear yields a 
numerical designation of IV (between 58 and 65 percent 
puretone decibel hearing loss, with between 76 and 82 percent 
speech discrimination).  Entering the category designations 
for each ear into Table VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

The veteran's bilateral hearing loss does not warrant a 
compensable evaluation under 38 C.F.R. § 4.87.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

